Appeal from an order of the Supreme Court, Onondaga County (Thomas J. Murphy, J), entered August 5, 2003. The order denied plaintiffs motion for leave to file a second notice of pendency.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the motion is granted.
*884Memorandum: Following our decision that, inter alia, granted that part of plaintiffs motion seeking summary judgment on liability in this mortgage foreclosure action (United Cos. Lending Corp. v Candela, 292 AD2d 800 [2002]), plaintiff inadvertently allowed the notice of pendency to expire without moving for an extension. When plaintiff sought to file a second notice of pendency in the office of the Clerk of Onondaga County, that notice was rejected, and Supreme Court thereafter denied plaintiffs motion for leave to file a second notice of pendency. As we recently held in Atlantic Mtge. & Inv. Corp. v Wynn (8 AD3d 1114 [2004]), the filing of successive notices of pendency is permissible in mortgage foreclosure actions (see Horowitz v Griggs, 2 AD3d 404 [2003]; Campbell v Smith, 309 AD2d 581 [2003]; cf. Matter of Sakow, 97 NY2d 436 [2002]). We therefore reverse the order and grant plaintiffs motion for leave to file a second notice of pendency. Present—Pigott, Jr., PJ., Pine, Scudder, Gorski and Lawton, JJ.